Title: From Thomas Jefferson to James Monroe, [8 February 1798]
From: Jefferson, Thomas
To: Monroe, James


          
            Th:J. to Colo Monroe
            [8 Feb. 1798]
          
          I recieved yesterday by mr Giles yours of Jan. 27. and am well pleased with the indications of republicanism in our assembly. their law respecting the printer is a good one. I only wish they would give the printing of the laws to one & journals to another. this would secure two, as each portion of the business would be object enough to a printer, and two places in their gift would keep within bounds the other printers also who would be in expectancy of catching something in case of either vacancy.—Bache was prevented sending 500 copies of your book to Richmond by the freezing of this river after they were aboard the vessel. he tried in vain to get boxes of fifties carried on by the stages. however, the river is now open here, the vessels have fallen down and if they find it open below, that with Bache’s packets will soon be in Richmond. it has been said here that C. Lee was the author of Scipio, but I know of no authority for it. I had expected Hamilton would have taken the field, and that in that case you might have come forward yourself very shortly merely to strengthen and present in a compact view those points which you expected yourself they would lay hold of; particularly the disposition expressed to acquiesce under their spoliatory decree. Scipio’s attack is so weak as to make no impression. I understand that the opposite party admit there is nothing in your conduct which can be blamed, except the divulging secrets: & this I think might be answered by a few sentences, discussing the question Whether an Ambassador is the representative of his country or of the President. Barnes has accepted your bill. as to the question of your practising the law in Richmond, I have been too long out of the way in Virginia, to give an opinion on it worth attention. I have understood the business is very profitable, much more so than in my time: and an opening of great importance must be made by the retirement of Marshall & Washington, which will be filled by somebody. I do expect that your farm will not sufficiently employ your time to shield you from ennui. your mind is active, & would suffer if unemployed. perhaps it’s energies could not be more justifiably employed than for your own comfort. I should doubt very much however whether you should combine with this the idea of living in Richmond,  at least till you see farther before you. I have always seen that tho’ a residence at the seat of government gave some advantages yet it increased expences also so seriously as to overbalance the advantages. I have always seen too that a good stand in the country intercepted more business than was shared by the residents of the city. yours is a good stand. you need only visit Staunton &c sometimes to put yourself in the way of seeing clients.—The articles of impeachment against Blount were yesterday recieved by the Senate. some great questions will immediately arise. 1. Can they prescribe their own oath, the forms of pleadings, issue process against person or goods by their own orders, without the formality of a law authorising it? has not the 8th. amendment of the constitution rendered trial by jury necessary? is a Senator impeachable? these and other questions promise no very short issue. the Representatives have a dirty business now before them on a question of privilege. this you will see in the public papers.—the question of arming our vessels was to have come on on Monday last. accordingly the President that morning sent in an inflammatory message about a vessel taken near Charleston & burnt by a French privateer, of which fact he had been sometime possessed, & it had been in all the newspapers. it seemed thrown in on that day precisely to give a spur to the question. however it did not come on. in the mean time the spirit of the merchants is going fast over to the safe side of the question. in New hampshire and Rhode island they are unanimous; in Baltimore also. in this place becoming more so. in Boston divided & desponding. of New York I have no information. but I think the proposition will not be carried, unless something befriending it should come from our envoys. nothing transpires yet of their mission. yet it cannot be well doubted but that the Executive must have recieved information. perhaps it is of a nature to damp the spirit for arming.—pray tell Colo. Bell (to whom I wrote about getting a rider for the Fredsbg post) that the 14th. inst. is the day by which the proposition should come in. I can get it kept open a little longer. £100. our money will be given. my friendly salutations to mrs Monroe. Adieu affectionately.
        